DETAILED ACTION
This action is in response to application 16/330,115 filed on 03/04/2019.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or “unit” and/or “configured to” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or “unit” and/or “configured to” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or “unit” and/or “configured to” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a processor configured to …” in claim 23; and “an electronic device configured to…” in claim 24.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.




Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (“Reddy”) (US Pub. No.: 2018/0077414 A1) in view of Aharon et al. (“Aharon”) (US Pub. No.: 2016/0212373 A1).

	In regards to claim [1] and [24], Reddy discloses a method of processing a video sequence (see fig. 10) including a plurality of images (see paragraph [0057]), with each image of the plurality of images including a plurality of blocks of sample values (see paragraph [0057], e.g. “blocks of sample values of the unit with respect to one or more 
reference pictures”) and an electronic device (see paragraph [0032]) configured to perform operations comprising: determining an input length and an output length for deblocking filtering of the sample values (see fig. 12a, paragraphs [0051-0052], where the examiner notes that determining the input and output length is illustrated by referring to fig. 12a that shows an example for a deblocking operation 1201 for block Q that has a width and height consisting of sample values q0, q1, q2, and q3 on a first side of block boundary 1250 and block P has a width and height consisting of sample values p0, p1, p2, and p3 on a second side of block boundary 1250, which is equivalent to the applicants teaching) for respectively a first side (see fig. 12a, e.g. “left-side of block Q”) and a second side (see fig. 12a, e.g. “right-side of block P”) of a potential blocking boundary (see fig. 12a unit 1250), wherein the input length and the output length can be different (see fig. 9, paragraphs [0142] and [0144], e.g. “different distances between samples values in a diagonal line compared to samples values in horizontal or vertical line”) and are a number of consecutive sample values (see fig. 12a, e.g. “q0-q3 and p0-p3”) from a sample value (see fig. 7 unit 780 and/or fig. 12a e.g. “q0”) that is closest to the potential blocking boundary (see fig. 7 unit 750 and/or fig. 12a unit 1250) to one or more other sample values spaced from (see fig. 12a, e.g. “q1 or p1”) the potential blocking boundary (see fig. 7 unit 750 and/or fig. 12a unit 1250, paragraph [0136]); and performing deblocking filtering (see fig. 12a unit 1201, paragraph [0136], e.g. “example of deblock filtering operation”) of the sample values (see fig. 12a, e.g. “q0-q3 and p0-p3”) on the at least one of the first side (see fig. 12a, e.g. “left-side of block Q”) and the second side (see fig. 12a, e.g. “right-side of block P”) of the potential blocking boundary (see fig. 12a unit 1250), using the input length and the output length that are determined (see fig. 12a, paragraphs [0051-0052]), to generate deblocked sample values (see fig. 7 and/or fig. 12a).
Yet, Reddy fails to explicitly disclose determining a number of consecutive smooth sample values perpendicular to the potential blocking boundary on respectively the first side and/or the second side of the potential blocking boundary as claimed.
	However, in the same field of endeavor, Kim teaches the well-known deblock filtering concept of determining a number of consecutive smooth sample values (see fig. 24, e.g. “line of 3 white circles of chroma sample values one after another on a first side and/or second side”, paragraphs [0307] and [0310], where deblock filtering to smooth line of chroma sample values) perpendicular (see fig. 24) to the potential blocking boundary (see fig. 24 unit 2422) on respectively the first side (see fig. 24, e.g. “block region 2420”) and/or the second side (see fig. 24, e.g. “block region 2410”) of the potential blocking boundary (see fig. 24 unit 2422).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Reddy above by incorporating the proposed teachings of Aharon above to perform such a modification to provide a method and system for deblock filtering that implements determining a number of consecutive smooth sample values perpendicular to the potential blocking boundary on respectively the first side and/or the second side of the potential blocking boundary as well as to the solve the problem in a case where for example, for encoding/decoding of computer screen text content, animated video content with artificial hard-edged boundaries, color text, or certain features of video content more generally (such as scrolling titles and hard-edged graphics, or video with information concentrated in chroma channels), a YUV 4:4:4 format may be preferable to a YUV 
4:2:0 format.  Some codecs support direct encoding and decoding of video pictures in a YUV 4:4:4 format, but the lack of widespread support for codecs using YUV 4:4:4 formats (especially in terms of hardware implementations) is a hindrance.  Other prior approaches providing video with YUV 4:4:4 quality are deficient, for many use case scenarios, in terms of rate-distortion efficiency and computational complexity as taught by Aharon et al. (see Aharon, paragraph [0005]), thus enhancing video quality improving compression efficiency.


As per claim [2], most of the limitations have been noted in the above rejection of claim
1. In addition, Reddy discloses the method of claim 1 (see the above rejection of claim 1), wherein the input length includes is at least one sample (see fig. 12a, e.g. “q2”) on a respective side (see fig. 12a, e.g. “block Q side”) of the potential blocking boundary (see fig. 12a unit 1250), and the output length is at least non-zero (see fig. 12a, e.g. “p1”) for one side (see fig. 12a, e.g. “block P side”) of the potential blocking boundary (see fig. 12a unit 1250).

As per claim [3], most of the limitations have been noted in the above rejection of claim
1.  In addition, Reddy discloses the method of claim 1 (see the above rejection of claim 1), wherein the output length (see fig. 12a, e.g. “p1”) that is determined for deblocking filtering (see fig. 12a unit 1201) is restricted to not being greater than (see fig. 12a) the input length (see fig. 12a, e.g. “q2”) that is determined for deblocking filtering (see fig. 12a unit 1201).

As per claim [4], most of the limitations have been noted in the above rejection of claim
1.  In addition, Reddy discloses the method of claim 1 (see the above rejection of claim 1), wherein the input length (see fig. 12a, e.g. “q2”) and the output length (see fig. 12a, e.g. “p1”) for deblocking filtering (see fig. 12a unit 1201) are further determined based on a number of consecutive sample values (see fig. 12a, e.g. “q1-q3”) from the sample value (see fig. 12a, e.g. “q0”) closest to the potential blocking boundary (see fig. 12a unit 1250) to another sample value (see fig. 12a, e.g. “p0”) closest to a closest neighboring potential blocking boundary (see fig. 12a unit 1250).

As per claim [5], most of the limitations have been noted in the above rejection of claim
1.  In addition, Reddy discloses the method of claim 1 (see the above rejection of claim 1), wherein a same value is determined for the input length (see fig. 12a, e.g. “q2”) for deblocking filtering (see fig. 12a unit 1201) for the first (see fig. 12a, e.g. “block Q side”) and second sides (see fig. 12a, e.g. “block P side”) of the potential blocking boundary (see fig. 12a unit 1250), and a same value is determined for the output length (see fig. 12a, e.g. “p1”) for deblocking filtering (see fig. 12a unit 1201) for the first (see fig. 12a, e.g. “block Q side”) and second sides (see fig. 12a, e.g. “block P side”) of the potential blocking boundary (see fig. 12a unit 1250).

As per claim [6], most of the limitations have been noted in the above rejection of claim
1.  In addition, Reddy discloses the method of claim 1 (see the above rejection of claim 1), wherein the input length (see fig. 12a, e.g. “q2”) for deblocking filtering (see fig. 12a unit 1201) on the first (see fig. 12a, e.g. “block Q side”) and second sides (see fig. 12a, e.g. “block P side”) of the potential blocking boundary see fig. 12a unit 1250) is further determined based on: determining a first number of consecutive sample values (see fig. 12a, e.g. “q1-q3”) from the sample value (see fig. 12a, e.g. “q0”) closest to the potential blocking boundary see fig. 12a unit 1250) on the first side (see fig. 12a, e.g. “block Q side”) to another sample value (see fig. 12a, e.g. “p0”) closest to a neighboring potential blocking boundary see fig. 12a unit 1250) on the first side (see fig. 12a, e.g. “block Q side”); determining a second number of consecutive sample values (see fig. 12a, e.g. “p1-q3”) from the sample value (see fig. 12a, e.g. “p0”) closest to the potential blocking boundary see fig. 12a unit 1250) on the second side (see fig. 12a, e.g. “block P side”) to another sample value (see fig. 12a, e.g. “p0”) closest to a neighboring potential blocking boundary see fig. 12a unit 1250) on the second side (see fig. 12a, e.g. “block P side”); and determining the input length (see fig. 12a, e.g. “q2”) based on a lesser one of the first and second numbers (see fig. 12a).


As per claim [7], most of the limitations have been noted in the above rejection of claim
1.  In addition, Reddy discloses the method of claim 1 (see the above rejection of claim 1), wherein the input length (see fig. 12a, e.g. “q2”) and the output length (see fig. 12a, e.g. “p1”) for deblocking filtering (see fig. 12a unit 1201) are further determined based on a length (see fig. 12a unit 1250, e.g. “vertical length”) of the potential blocking boundary (see fig. 12a unit 1250).


As per claim [8], most of the limitations have been noted in the above rejection of claim
1.  In addition, Reddy discloses the method of claim 1 (see the above rejection of claim 1), wherein the input length (see fig. 12a, e.g. “q2”) and the output length (see fig. 12a, e.g. “p1”)  for deblocking filtering (see fig. 12a unit 1201) are further determined based on a width and a height of a block on the first side (see fig. 12a, e.g. “block Q side”) of the potential blocking boundary (see fig. 12a unit 1250) and/or a width and a height of a block on the second side (see fig. 12a, e.g. “block P side”) of the potential blocking boundary (see fig. 12a unit 1250).



As per claim [9], most of the limitations have been noted in the above rejection of claim
1.  In addition, Reddy discloses the method of claim 1 (see the above rejection of claim 1), wherein the input length (see fig. 12a, e.g. “q2”) and the output length (see fig. 12a, e.g. “p1”)  for deblocking filtering (see fig. 12a unit 1201) of one of the plurality of blocks (see fig. 9 unit 811) are further determined to be longer (see fig. 9) responsive to the potential blocking boundary (see fig. 9 unit 850) coinciding with a block boundary (see fig. 9 unit 850) of one of the plurality of blocks (see fig. 9 unit 840) and are determined to be shorter (see fig. 9) responsive to the potential blocking boundary (see fig. 9 unit 850) not coinciding with the block boundary (see fig. 9 unit 850) of the one of the plurality of blocks (see fig. 9 unit 820).


As per claim [10], most of the limitations have been noted in the above rejection of
claim 1.  In addition, Reddy discloses the method of claim 1 (see the above rejection of claim 1), wherein, responsive to the potential blocking boundary (see fig. 12a unit 1250) coinciding with a block boundary (see fig. 12a unit 1250) of one of the plurality of blocks (see fig. 12a, e.g. “block Q side”), the input length (see fig. 12a, e.g. “q2”) and the output length (see fig. 12a, e.g. “p1”) for deblocking filtering (see fig. 12a unit 1201) of the one of the plurality of blocks (see fig. 12a, e.g. “block Q side”).
Yet, Reddy fails to explicitly disclose such that the determination of the number of consecutive smooth sample values perpendicular to the block boundary is adapted to determine that each of the number of consecutive smooth sample values are smooth although the number of consecutive smooth sample values cross a neighboring potential blocking boundary within a block as claimed.
However, Aharon teaches such that the determination of the number of consecutive smooth sample values (see fig. 24, e.g. “line of 3 white circles of chroma sample values one after another on a first side and/or second side”, paragraphs [0307] and [0310], where deblock filtering to smooth line of chroma sample values) perpendicular to the block boundary (see fig. 24 unit 2422) is adapted to determine that each of the number of consecutive smooth sample values are smooth (see fig. 24, e.g. “line of 3 white circles of chroma sample values one after another on a first side and/or second side”, paragraphs [0307] and [0310], where deblock filtering to smooth line of chroma sample values) although the number of consecutive smooth sample values (see fig. 24) cross a neighboring potential blocking boundary (see fig. 24 unit 2422) within a block (see fig. 24, e.g. “block 2401”). Same motivation as to claim 1 applies here. 

As per claim [11], most of the limitations have been noted in the above rejection of
claim 1.  In addition, Reddy discloses the method of claim 1 (see the above rejection of claim 1), wherein the sample value (see fig. 12a, e.g. “q0”) closest to the potential blocking boundary (see fig. 12a unit 1250) on the first side (see fig. 12a, e.g. “block Q side”) is determined to be different from the sample value (see fig. 12a, e.g. “p0”) closest to the potential blocking boundary (see fig. 12a unit 1250) on the second side (see fig. 12a, e.g. “block P side”).

As per claim [12], most of the limitations have been noted in the above rejection of 
claim 1.  In addition, Reddy discloses the method of claim 11 (see the above rejection of claim 11), wherein the input length (see fig. 12a, e.g. “q2”) and the output length (see fig. 12a, e.g. “p1”) are further determined based on a difference between the sample value (see fig. 12a, e.g. “q0”) closest to the potential blocking boundary (see fig. 12a unit 1250) on the first side (see fig. 12a, e.g. “block Q side”) and the sample value (see fig. 12a, e.g. “p0”) closest to the potential blocking boundary (see fig. 12a unit 1250) on the second side  (see fig. 12a, e.g. “block P side”).

As per claim [13], most of the limitations have been noted in the above rejection of 
claim 1.  Yet, Reddy fails to explicitly disclose the method of claim 1, wherein a threshold value for determining whether one of the sample values is smooth is based on a quantization parameter as claimed.
	However, Aharon teaches the method of claim 1 (see the above rejection of claim 1), wherein a threshold value (see paragraph [0254]) for determining whether one of the sample values is smooth (see fig. 24, e.g. “line of 3 white circles of chroma sample values one after another on a first side and/or second side”, paragraphs [0307] and [0310], where deblock filtering to smooth line of chroma sample values) is based on a quantization parameter (see paragraph [0242]). Same motivation as to claim 1 applies here. 
	

As per claim [14], most of the limitations have been noted in the above rejection of 
claim 1.  In addition, Reddy discloses the method of claim 1 (see the above rejection of claim 1), wherein the potential blocking boundary (see fig. 12a unit 1250) corresponds to a discontinuity between (see fig. 12a) sample values (see fig. 12a, e.g. “q0-q3”) along a boundary (see fig. 12a unit 1250) of a first block (see fig. 12a, e.g. “block Q side”) and sample values (see fig. 12a, e.g. “p0-p3”) along a boundary (see fig. 12a unit 1250) of a second block (see fig. 12a, e.g. “block P side”), wherein the deblocking filtering is performed to deblock (see fig. 12a unit 1201) the potential blocking boundary (see fig. 12a unit 1250).

As per claim [15], most of the limitations have been noted in the above rejection of 
claim 1.  In addition, Reddy discloses the method of claim 1 (see the above rejection of claim 1), wherein a potential blocking boundary is identified as a boundary (see fig. 12a unit 1250) when at least one of the following characteristics is determined to be satisfied: at least one side (see fig. 12a, e.g. “block Q side”) of the potential blocking boundary (see fig. 12 unit 1250 and/or fig. 6 unit 665) is intra predicted (see fig. 6 unit 645); a difference exists between prediction parameters on each respective side of the potential blocking boundary, wherein prediction parameters comprise at least one of a motion vector, a reference picture, a local illumination compensation, LIC, parameter, a weighted prediction parameter, scaling, and/or an offset in motion-compensated prediction; a difference exists between residual parameters on each respective side of the potential blocking boundary, wherein a difference in residual parameters comprises one side of the potential blocking boundary belonging to one transform block and another side of the potential blocking boundary belonging to another transform block, wherein at least the one of the sides has non-zero residual parameters; and/or the potential blocking boundary is a boundary (see fig. 12 unit 1250 and/or fig. 6 unit 665) of a transform block (see paragraph [0134]) and/or a prediction block (see fig. 6 unit 645, paragraph [0134]).

As per claim [16], most of the limitations have been noted in the above rejection of 
claim 1.  In addition, Reddy discloses the method of claim 1 (see the above rejection of claim 1), wherein, based on a smoothness decision (see paragraphs [0093] and [0098]), the input length is determined to be 8 and the output length is determined to be 7 (see fig. 9), wherein the smoothness decision (see paragraphs [0093] and [0098]) is based on whether abs(q0-q3-q4+q7) is less than a threshold (see fig. 12a, paragraph [0140]), wherein: the threshold is based on a quantization parameter (see paragraph [0141]); q0 is a sample value in a block Q that is closest to a boundary of another block (see fig. 12a); and q3, q4, and q7 are samples in the block Q that are 3, 4, and 7 samples away, respectively, from q0 and are on a same line as q0 (see fig. 12a).

As per claim [17], most of the limitations have been noted in the above rejection of 
claim 1.  In addition, Reddy discloses the method of claim 1 (see the above rejection of claim 1), wherein, based on a smoothness decision (see paragraphs [0093] and [0098]), the input length is determined to be at least 6 and the output length is determined to be at least 5 (see fig. 12a), wherein the smoothness decision (see paragraphs [0093] and [0098]) is based on whether abs(q0-q2-q3+q5) is less than a threshold (see fig. 12a, paragraph [0140]), wherein: the threshold is based on a quantization parameter (see paragraph [0141]); q0 is a sample in a block Q that is closest to a boundary of another block (see fig. 12a); and q2, q3, and q5 are samples in the block Q that are 2, 3, and 5 samples away, respectively, from q0 and are on the same line as q0 (see fig. 12a).

As per claim [18], most of the limitations have been noted in the above rejection of 
claim 1.  In addition, Reddy discloses the method of claim 1 (see the above rejection of claim 1), wherein, based on a smoothness decision (see paragraphs [0093] and [0098]), the input length is determined to be at least 4 and the output length is determined to be at least 3 (see fig. 9 and/or fig. 12a), wherein the smoothness decision (see paragraphs [0093] and [0098]) is based on whether abs(-q0+3*(q1-q2)+q3) is less than a threshold (see fig. 12a, paragraph [0140]), wherein: the threshold is based on a quantization parameter (see paragraph [0141]); q0 is a sample in a block Q that is closest to a boundary of another block (see fig. 9 and/or fig. 12a); and q1, q2, and q3 are samples in the block Q that are 1, 2, and 3 samples away, respectively, from q0 and are on the same line as q0 (see fig. 9 and/or fig. 12a).


As per claim [19], most of the limitations have been noted in the above rejection of 
claim 1.  In addition, Reddy discloses the method of claim 1 (see the above rejection of claim 1), wherein the deblocking filtering of the sample values on the at least one of the first side and the second side (see fig. 9 and/or fig. 12a) of the potential blocking boundary (see fig. 12a unit 1250), comprises: linearly interpolating from a virtual sample value on one side (see fig. 9 and/or fig. 12a) of the potential blocking boundary (see fig. 12a unit 1250)  toward another virtual sample value that is centered in a middle (see fig. 9 and/or fig. 12a) of the potential blocking boundary (see fig. 12a unit 1250) along a line of sample values (see fig. 9 and/or fig. 12a) perpendicular (see fig. 9 and/or fig. 12a) to the potential blocking boundary (see fig. 12a unit 1250).


As per claim [20], most of the limitations have been noted in the above rejection of 
claim 1.  In addition, Reddy discloses the method of claim 1 (see the above rejection of claim 1), wherein the input length and the output length for deblocking filtering are determined based on a number of consecutive sample values from the sample value closest (see fig. 9 and/or fig. 12a) to the potential blocking boundary (see fig. 9 unit 850 and/or fig. 12a unit 1250) to another sample value (see fig. 9 and/or fig. 12a) closest to a closest neighboring potential blocking boundary (see fig. 9 unit 850 and/or fig. 12a unit 1250), wherein the input length is determined to be 8 and the output length is determined to be 7 (see fig. 9 and/or fig. 12a), and wherein deblocking filtering comprises linearly interpolating from a virtual sample value on one side (see fig. 9 and/or fig. 12a) of the potential blocking boundary (refQ, refP) (see fig. 9 unit 850 and/or fig. 12a unit 1250) towards a virtual sample value centered in the middle (see fig. 9 and/or fig. 12a) of the potential blocking boundary (refMiddle) (see fig. 9 unit 850 and/or fig. 12a unit 1250) along a line of sample values perpendicular (see fig. 9 and/or fig. 12a) to the potential blocking boundary (see fig. 9 unit 850 and/or fig. 12a unit 1250).


As per claim [21], most of the limitations have been noted in the above rejection of 
claim 1.  In addition, Reddy discloses the method of claim 20 (see the above rejection of claim 20), wherein deblocking filtering of one sample along the line of samples (see fig. 9) is operated according to: p’(x) = Clip3(p(x)-tc, p(x)+tc, (f(x)*refMiddle + (64-f (x))*refP + 32) >> 6 (see fig. 9); and/or q’(x) = Clip3(q(x)-tc, q(x)+tc, (f(x)*refMiddle + (64-f(x))*refQ + 32) >> 6 (see fig. 9); wherein x ranges from 0 to 6, p(0) is the sample value closest to the potential blocking boundary in a block P, and q(0) is the sample value closest to the potential blocking boundary in a block Q for the line of samples (see fig. 9 and/or fig. 12a).


As per claim [22], most of the limitations have been noted in the above rejection of 
claim 1.  In addition, Reddy discloses an electronic device (see paragraph [0032]) adapted to perform operations (see fig. 10 and/or fig. 11) according to the method of claim 1 (see the above rejection of claim 1).

As per claim [23], most of the limitations have been noted in the above rejection of 
claim 1.  In addition, Reddy discloses an electronic device (see paragraph [0032]) comprising: a processor (see fig. 1 unit 110) configured to perform operations (see fig. 10 and/or fig. 11) according to the method of claim 1 (see the above rejection of claim 1).



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Kumar et al. (US Pub. No.: 2014/0169483 A1) discloses deblocking filter with reduced line buffer. 

	Kim et al. (US Pub. No.: 2019/0281294 A1) discloses systems and methods for applying deblocking filters to reconstructed video data.

	Van der Auwera et al. (US Patent No.: 9,167,269 B2) discloses determining boundary strength values for deblocking filtering for video coding.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485       

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485  
September 9, 2021